Spencer, J.
I concur in the sentiments of my brother Livingston.
Thompson, J.
The only difficulty in my mind, was with regard to this request being after issue joined, subsequent to which, all increase of expenses ought, if possible, to be avoided. But as no delay will be created, I think we ought to grant the rule, and had the plaintiff shewn any hardship likely to arise from it, we might have imposed such terms as to prevent any injury a The laches I consider to have been entirely waived by accepting a plea.
Tompkins, J.
That is the opinion I entertain. When a plaintiff receives a plea which he is not obliged to take, he cures the antecedent laches. I agree therefore with the Chief Justice and Mr. Justice Thompson.